DETAILED ACTION
Response to Arguments
Applicant's arguments to the amended claim 1 are convincing in view of the amendments, a new grounds of rejection in further view of Bourke is below, necessitated by the amendments.  Claims 12 and 13 are allowed in view of the amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisher et al (US 20160093297) in view of Bourke et al (US 8463610).

See the citations to Deisher below:
1. A decoder comprising: a feature extraction circuit for calculating one or more feature vectors (feature extraction, [0061]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Deisher’s system with Bourke’s on-chip word lattice for faster memory access with Ladhak’s neural network techniques to provide accurate lattice search (see Salvador col. 4, ll. 4-25). 
  Bourke teaches:
122. the decoder of claim 1 wherein the memory is an on-chip cache memory (col. 9, ll. 31-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Deisher’s system with Bourke’s on-chip word lattice for faster memory access with Ladhak’s neural network techniques to provide accurate lattice search (see Salvador col. 4, ll. 4-25). 
  
143. The decoder of claim 1 wherein the states of transition comprise a weighted 15finite state transducer (WFST) (WSFT [0099-0100]).  
174. The decoder of claim 1 comprising an integrated circuit implementing the 18feature extraction circuit, acoustic model, memory, and search circuit (ASICs as in [0114]).  
2020WO 2017/210256PCT/US2017/035134  

7  
119. The decoder of claim 1 wherein the search circuit comprises a consolidated state 12list comprising two state lists (see the cascaded WFSTs as in [0069]).  
1410. The decoder of claim 1 wherein the search circuit avoids recursion via epsilon 15arc processing of a weighted finite state transducer (WFST) (non-epsilon arc paths, see [0088]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being over Deisher et al (US 20160093297) in view of Bourke et al (US 8463610) in view of Salvador et al (US 9633669).

5. The decoder of claim 1 wherein said cache memory is provided as a memory configured to operate with variable length blocks (see the input arrays in [0035] and Fig. 16 and 16A – here the arrays are variable).  Deisher does not explicitly teach that the buffer is circular.  Salvador provides a circular audio buffer wherein said cache memory is provided as a circular memory (col. 5, ll. 9-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Deisher’s system with Bourke’s on-chip word lattice for faster memory access with Salvador’s buffer to provide sounds the occurred prior to a processing queue (see Salvador col. 2, ll. 17-30). 

Claim 6, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisher et al (US 20160093297) in view of Bourke et al (US 8463610) in view of Ladhak et al (US 10176802).


6.
 The decoder of claim 1 wherein the acoustic model circuit is provided as a deep neural network (DNN) (acoustic model as Neural network, col. 11, ll. 47-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Deisher’s system with Bourke’s on-chip word lattice for faster memory access with Ladhak’s neural network techniques to provide accurate lattice search (see Salvador col. 4, ll. 4-25). 

8.
 The decoder of claim 1 further comprising a voice activity detection circuit configured to provide power to one or more of the feature extraction circuit, acoustic model circuit, and search circuit upon detection of voice activity (VAD initiates processes as in col 5, l. 53 – col. 6, l. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Deisher’s system with Bourke’s on-chip word lattice for faster memory access with Ladhak’s neural network techniques to provide accurate lattice search (see Salvador col. 4, ll. 4-25).

11.
 The decoder of claim 1 further comprising a reconfigurable neural network (NN) evaluator architecture (RNN can be updated as in col. 4, l. 65 – col. 5, l. 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Deisher’s system with Bourke’s on-chip word lattice for faster memory access Ladhak’s neural network techniques to provide accurate lattice search (see Salvador col. 4, ll. 4-25). 


Allowable Subject Matter
s 12-13 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659